      Case: 3:18-cv-00282-MPM-RP Doc #: 25 Filed: 02/26/20 1 of 1 PageID #: 73




                       IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

 JEFFREY SINGLETARY,                                                                   PLAINTIFF

 V.                                                                          NO: 3:18CV282-M-P

 APRIA HEALTHCARE                                                                    DEFENDANT


                     ORDER OF DISMISSAL WITHOUT PREJUDICE


       Pursuant to a [24] Stipulation of Dismissal filed jointly by the parties in this case, it is

hereby ORDERED that the cause be dismissed without prejudice.

       This the 26th day of February, 2020.



                                               /s/ MICHAEL P. MILLS
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
